Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.
 
Status of Claims
Claims 1-15 and 19-23 are pending in the instant application. Claims 3-5, 10, 13-15, 19, and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

An action on the merits of claims 1, 2, 6-9, 11, 12, 20, 21, and 23 is contained herein.
Previous Objections/Rejections
Any rejections or objections stated of record in the office action mailed on 10/20/2020 that are not explicitly addressed herein below, are hereby withdrawn in light of applicant's arguments and/or amendments filed 3/1/2021.


New Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 2, 6-9, 11, 12, 20, 21, and 23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 16 and 20 of US Patent 8,519,384.  Although the conflicting claims are not identical, they 
Claims 16 and 20 of patent ‘384 nearly falls within the scope of the instantly claimed genus with respect to the following compound:

    PNG
    media_image1.png
    223
    210
    media_image1.png
    Greyscale
. Note that the difference stems from “ligand LA” which in the instant formula is substituted with an alkyl group at the para-position of the phenyl ring (see variable R3). However, claim 20 teaches that that these two are equivalents and are readily interchangeable (hydrogen and alkyl, specifically variable R5). Additionally, it is well established that the substitution of a lower alkyl for a hydrogen atom on a known compound is not a patentable modification absent unexpected or unobvious results.  In re Lincoln, 53 U.S.P.Q. 40 (C.C.P.A. 1942), In re Druey, 138 USPQ 39 (C.C.P.A. 1963), In re Wood, 199 U.S.P.Q. 137 (C.C.P.A. 1978) and In re Lohr, 137 U.S.P.Q. 548, 549 (C.C.P.A. 1963).  The motivation to make the claimed compounds derives from the expectation that structurally similar compounds would possess similar activity. Thus, the claims are not independent and distinct from each other since one of ordinary skill would have arrived at the claimed species.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6-9, 11, 12, 20, 21, and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Xia et al. (US Publication 2011/0227049-related to US Patent 8,519,384 ).
The claims may be drawn to the following embodiment and formulations thereof with the exception that “ligand LA” of the instant formula is substituted with an alkyl group at the para-position of the phenyl ring (see variable R3):

    PNG
    media_image1.png
    223
    210
    media_image1.png
    Greyscale
.

US Publication 2011/0227049 teaches the compound above (and formulations comprising nothing but the compound itself) wherein variable R3 is hydrogen (see page 19, compound 8). Again, the difference between these strikingly similar compounds 3 (hydrogen versus alkyl). However, the document teaches that these two are equivalents and are readily interchangeable (see page 5, [0029], specifically variable R5):
 

    PNG
    media_image2.png
    648
    407
    media_image2.png
    Greyscale
. 

In re Lincoln, 53 U.S.P.Q. 40 (C.C.P.A. 1942), In re Druey, 138 USPQ 39 (C.C.P.A. 1963), In re Wood, 199 U.S.P.Q. 137 (C.C.P.A. 1978) and In re Lohr, 137 U.S.P.Q. 548, 549 (C.C.P.A. 1963).  The motivation to make the claimed compounds derives from the expectation that structurally similar compounds would possess similar activity. Thus, one skilled in the art would have readily arrived at the claimed species due to the finite number of possibilities disclosed in the prior art.





Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624